10

ll

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DI`STRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ELIZABETH SNIDER,

" Pi.aimirr,

HYUNDAI MOTOR AMERICA
INC,

Defendant.

CASE NO. C19-5193JLR

RULE 16(13) AND RULE 23(13)(2)
scHEDULiNG oRDER
REGARDING CLAss
cERTIFrCArloN MoTroN

 

 

 

Deadline to complete discovery on class
certification (not to be construed as a
bifurcation of discovery) '

Augusr 9, 2019

 

Deadline for Plaintiffs to tile motion for
class certification (noted on the fourth
Friday after filing and service of the
motion pursuant to Loeal Rules W.D.
Wash. LCR 7(d)(3) unless the parties
agree to different times for filing the
response and reply memoranda).

 

 

S€pfember 9, 2019

 

 

 

ORDER - 1

 

 

 

10

11

12

13

14

15

16

_17

18

19

20

21

22

 

 

This Order is issued at the outset of the case, and a copy is sent by the clerk to
counsel for plaintiff (or plaintiff, if pro se) and any defendants Who have appeared
Plaintifi“s counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all
parties Who appear after this Order is filed Such service shall be accomplished Within
ten (10) days after each appearance

The court Will set further case schedule deadlines pursuant to Federal Ruleof Civil
Procedure 16(b) after ruling on the motion for class certification Counsel for Plaintiff(s)
shall inform the court immediately should Plaintit`f(s) at any time decide not to seek class
certificationd The dates set in this scheduling order are firm dates that can be changed
only by order of the court, not by agreement _of the parties. The court Will alter these
dates only upon good cause shown The failure to complete discovery within the'time
allowed Wil] not ordinarily constitute good cause. As required by LCR 37(a), all
discovery matters are to be resolved by agreement if possible ln addition, pursuant to
Federal Rule of Civil Procedure 16, the C-ourt c‘direct[s] that before moving for an order
relating to discovery, the movant must request a conference With the court” by notifying
Ashleigh Drecktrah at (206) 370-8520. See Fed. R. Civ-. P. 16(b)(3)(B)(v).

MA
Dated this 121 day oprril,. 2019.

 

 

'i}-i"'"is§s L. ROBART .
United tates District Judge

ORDER - 2

 

 

